Citation Nr: 1453762	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  07-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia. 

2.  Entitlement to service connection for post-operative residuals of hysterectomy. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder, claimed as secondary to post-operative residuals of hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to September 1984, with additional service in the Reserves following active duty.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded these claims in June 2011 and July 2013 for additional development.  The purpose of this development has been achieved.

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ) for even further development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a relationship between the Veteran's thrombocytopenia and her service.

2.  It is as likely as not that the residuals of her hysterectomy are related to service.


CONCLUSION OF LAW

The criteria for service connection for thrombocytopenia have not been met or approximated; the criteria for service connection for the residuals of a hysterectomy have been met.  38 U.S.C.A. §§ 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 C.F.R. § 3.159 (2014).  The Veteran was provided this notice in a June 2006 letter. 

The VCAA further provides for a duty to assist in the development of the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This duty has been satisfied.  The Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the claims file.  Further, she has been provided with VA compensation examinations that are adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The AOJ attempted to verify the dates and character of the Veteran's service in the Reserves.  Some payment records were located, but the exact dates and character of this additional service were not verified.  The Veteran was not notified of this failure pursuant to 38 C.F.R. § 3.159(e), however, the Board does not find her to be prejudiced by this omission.  Her claim to service connect the residuals of her hysterectomy is being granted in this decision, therefore any omission in regard to that claim is harmless error.  In regard to her claim to service connect thrombocytopenia, this claim is being denied based on medical evidence that it is more likely related to human immunodeficiency virus (HIV), which has not been found or alleged to be related to service.  Because the circumstances of her service following active duty did not factor into the decision, she is not prejudiced by the AOJ's failure to notify her of their inability to locate these records.  The Board does not find a remand for these records to required, as there is no indication that any additional records would be located, or that more information about her service dates would change the medical opinions.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Apart from the AOJ's failure to notify the Veteran that her service in the Reserves could not be verified, the Board finds there has been substantial compliance its previous remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).




Thrombocytopenia 

The Veteran alleges that her thrombocytopenia is a result of the heavy menstrual bleeding that began while she was in service.  "Thrombocytopenia" is a "decrease in the number of platelets...."  See  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1947 (31st ed. 2007).

The Veteran's STRs do not document heavy menstrual bleeding, but she has consistently alleged that she began having recurrent problems with her menstruation starting in 1982, during active duty.  The Board finds these statements credible.

The record reveals she was diagnosed with thrombocytopenia in or around April 2001, when she was also diagnosed with HIV.  Her private medical records indicate that her thrombocytopenia is associated with her HIV diagnosis, and that her platelet count improved once she began treatment for HIV.

The July 2011 VA examiner opined that thrombocytopenia was more likely related to her HIV diagnosis.  In reviewing her records, he noted that it was under control since having started HIV treatment and gamma globulin therapy.  He quoted a research study from the University of California that indicated that HIV-related Immune Thrombocytopenic Purpura (HIV ITP) is most often an early manifestation of HIV infection, occurring before the development of any AIDS-defining condition, and is commonly included among those conditions characterizing the middle-stage of HIV disease.  He said that its diagnosis at the same time as the HIV supported his opinion that the conditions were related.

Based on this body of evidence, the Board finds that service connection is not warranted for thrombocytopenia because the preponderance of the evidence weighs against the claim.  The Veteran's allegations of a relationship to service are not probative.  Lay evidence can be competent to establish a relationship to service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, though, there is medical evidence that thrombocytopenia is more likely related to HIV than it is to heavy bleeding in service.  The Veteran has not been shown to have the training or expertise to competently opine on the cause of her thrombocytopenia, which is a medically complex issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   

There is no evidence that HIV is related to service, and the Veteran has not so alleged.  While the VA benefits system provides for a broad interpretation of a claimant's submissions, it is not required to conjure up claims that have not been specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Id.; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Residuals of Hysterectomy

The record reveals that the Veteran had a hysterectomy in or around April 2001 due to symptomatic uterine fibroids.  The July 2011 VA examiner opined that these uterine fibroids began during service, and were the cause of her excessive bleeding during active duty and in the Reserves.  Accordingly, as the need for her hysterectomy has been related to service, the Board finds that service connection for the residuals of her hysterectomy is warranted.
 

ORDER

The claim of entitlement to service connection for thrombocytopenia is denied.

Service connection for the residuals of hysterectomy is granted.







REMAND

As service-connection for the residuals of hysterectomy has been granted, a medical opinion as to whether these residuals have caused or aggravated any acquired psychiatric disability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all mental health treatment she has received since January 2013, and make arrangements to obtain all records not already associated with the claims file.

2.  After obtaining records, schedule an appropriate examination for a medical opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's hysterectomy or residuals therefrom have caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease or disability) any acquired psychiatric disability.
The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination along with diagnostic testing.  

The July 2011 VA examiner opined that the causes of the Veteran's depression included the "long illness" that resulted in her hysterectomy, but did not provide enough detail as to the relationship between the two disabilities.     

All opinions should be accompanied by explanatory rationale, which ideally includes both references to the evidence of record and medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. 

If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


